EXHIBIT 10.52
     (FIRST REPUBLIC BANK LOGO) [y03445y0344501.gif]
     
 
FORM OF
SEVENTH MODIFICATION AGREEMENT
(Loan Agreement)
     This Seventh Modification Agreement (the “Modification Agreement”), dated
as of                , for reference purposes only, is made by and between
GREENHILL & CO., INC., a Delaware corporation (“Borrower”), and FIRST REPUBLIC
BANK, a Division of Bank of America, N.A. (“Lender”), with reference to the
following facts:
     A. Lender has previously entered into a Loan Agreement (“Loan Agreement”)
dated as of January 31, 2006, pursuant to which Lender has provided to Borrower
a revolving line of credit loan (“Loan”) in the current principal amount of
Ninety Million and 00/100 Dollars ($90,000,000.00).
     B. The Loan Agreement was amended pursuant to the terms of:
          1. that certain First Modification Agreement dated as of August 1,
2006;
          2. that certain Second Modification Agreement dated as of March 14,
2007;
          3. that certain Third Modification Agreement dated as of May 2, 2007;
          4. that certain Fourth Modification Agreement dated December 13, 2007;
          5. that certain Fifth Modification Agreement dated December 18, 2008;
and
          6. that certain Sixth Modification Agreement dated December 22, 2009.
     C. In connection with the Loan Agreement, Borrower has executed one
original note and four amended and restated notes as set forth below, the most
current note is referred to as the “Existing Note”. The Existing Note supersedes
and replaces the prior notes set forth below.
          1. that certain Promissory Note dated January 31, 2006 executed by
Borrower payable to Lender in the original principal sum of $20,000,000.00.
          2. that certain Amended and Restated Promissory Note dated March 14,
2007 executed by Borrower payable to Lender in the original principal sum of
$50,000,000.00.
          3. that certain Amended and Restated Promissory Note dated May 2, 2007
executed by Borrower payable to Lender in the original principal sum of
$75,000,000.00.
          4. that certain Amended and Restated Promissory Note dated
December 13, 2007 executed by Borrower payable to Lender in the original
principal sum of $90,000,000.00.
          5. that certain Amended and Restated Promissory Note dated
December 18, 2008 executed by Borrower payable to Lender in the original
principal sum of $90,000,000.00.
     D. The Loan Agreement and the Existing Note are secured by the terms of:
          1. a Third-Party Security Agreement dated May 2, 2007, executed by
Greenhill Capital Partners, LLC which was later replaced by an Amended and
Restated Third-Party Security



- 1 -



--------------------------------------------------------------------------------



 



Agreement dated as of December 22, 2009, executed by Greenhill Capital Partners,
LLC (“Greenhill Capital Security Agreement”);
          2. a Third-Party Security Agreement dated December 13, 2007, executed
by Greenhill Venture Partners, LLC which was later replaced by an Amended and
Restated Third-Party Security Agreement dated December 22, 2009, executed by
Greenhill Venture Partners LLC (“Greenhill Ventures Security Agreement”); and
          3. a Third-Party Security Agreement dated December 22, 2009, executed
by Greenhill Capital Partners II LLC (“Greenhill Capital II Security
Agreement”). (The Greenhill Capital Security Agreement, the Greenhill Ventures
Security Agreement and the Greenhill Capital II Security Agreement are
collectively referred to as the “Security Agreements.”)
     E. The Loan Agreement, the Existing Note and the Security Agreements are
referred to collectively as the “Existing Loan Documents.” The Existing Note and
any Amended and Restated Note to be executed and delivered as provided below are
referred to collectively as the “Note.” The Existing Loan Documents and all
documents to be executed and delivered as provided below, including the Note,
are referred to collectively as the “Loan Documents.” Capitalized terms which
are not defined herein shall have the meanings provided in the Loan Agreement or
the other Loan Documents or, if not defined therein, in the California
Commercial Code.
     NOW THEREFORE, for valuable consideration the receipt and adequacy of which
is hereby acknowledged, Lender and Borrower agree as follows.
     1. Adoption of Recitals. The recitals set forth above are adopted as a part
of the agreement of the parties, and the facts set forth therein are
acknowledged and agreed to be true, accurate and complete.
     2. Acknowledgment of Loan Documents. Borrower hereby acknowledges and
agrees that as of the date of this Modification Agreement the Loan Agreement as
modified and all other Existing Loan Documents remain in full force and effect.
     3. UCC Lien. Borrower hereby acknowledges and agrees that pursuant to the
terms of the Security Agreements, all Obligations owed to Lender under the Loan
Agreement and the Existing Note are secured by the assets referred to therein
(“Collateral”) ; and Borrower has not granted and is not aware of any other lien
on such Collateral other than the lien of Lender.
     4. Additional Collateral for Loan. Concurrently with the execution and
delivery of this Modification Agreement, Borrower shall execute and deliver to
Lender a Security Agreement (“Supplemental Security Agreement”) to secure the
Obligations owed to Lender under the Loan Agreement and the Note. The Security
Agreement will be in the form and substance acceptable to Lender and will grant
Lender a first priority lien on the assets described therein which will include,
among other things, distributions received from Greenhill & Co., LLC, a Delaware
limited liability company.
     5. Modification of Loan Documents.
          5.1 Extension of Maturity Date of Loan. The Maturity Date of the Loan
is extended to April 30, 2011.
          5.2 First Change in Loan Amount and Promissory Note.
               (a) Concurrently with the execution and delivery of this
Modification Agreement, the maximum principal amount of the Loan shall be
reduced from NINETY MILLION AND NO/100THS DOLLARS ($90,000,000.00) to
SEVENTY-FIVE MILLION AND NO/100THS DOLLARS ($75,000,000.00).



- 2 -



--------------------------------------------------------------------------------



 



               (b) Concurrently with the execution and delivery of this
Modification Agreement, Borrower shall execute and deliver to Lender a Fifth
Amended and Restated Promissory Note which will be in form and substance
acceptable to Lender (“Fifth Amended and Restated Note”) hereto. The Existing
Note shall be cancelled.
               (c) Concurrently with the execution and delivery of this
Modification Agreement, or prior thereto, Borrower shall: (i) pay all
outstanding and accrued interest which is then due on the Existing Note; and
(ii) reduce the outstanding principal balance of the Existing Note to an amount
not to exceed SEVENTY-FIVE MILLION AND NO/100THS DOLLARS ($75,000,000.00).
          5.3 Second Change in Loan Amount and Promissory Note.
               (a) Effective December 31, 2010, the maximum principal amount of
the Loan shall be automatically reduced from SEVENTY-FIVE MILLION AND NO/100THS
DOLLARS ($75,000,000.00) to SIXTY MILLION AND NO/100THS DOLLARS
($60,000,000.00).
               (b) Not later than December 31, 2010, Borrower shall: (i) pay all
outstanding and accrued interest which is then due on the Fifth Amended and
Restated Note; and (ii) pay all outstanding principal in excess of the sum SIXTY
MILLION AND NO/100THS DOLLARS ($60,000,000.00).
          5.4 Reporting Covenants. The Reporting Covenants set forth in
Sections 7.1 through 7.4 of Exhibit A of the Loan Agreement and all amendments
thereto will remain in full force and effect.
          5.5 Financial Covenants. The following Financial Covenants shall
replace in their entirety the Financial Covenants set forth in the Loan
Agreement and all amendments thereto, including without limitation, Sections 7.5
through 7.8 and Sections 8.1 and 8.2 of Exhibit A of the Loan Agreement.
               (a) Minimum Tangible Net Worth. Borrower shall maintain a
Tangible Net Worth of not less than ONE HUNDRED FIFTY MILLION AND NO/100THS
DOLLARS ($150,000,000.00), which shall be verified quarterly as of the last day
of the fiscal quarter. For purposes of this Financial Covenant, “Tangible Net
Worth” shall mean the excess of total assets over total liabilities, determined
in accordance with United States generally accepted accounting principles, with
the following adjustments: (A) there shall be excluded from assets (i) notes,
accounts receivable and other obligations owing to the Borrower from its
officers or other Affiliates; and (ii) all assets which would be classified as
intangible assets under generally accepted accounting principles, including
goodwill, licenses, patents, trademarks, trade names, copyrights, capitalized
software and organizational costs, licenses and franchises; and (B) there shall
be excluded from liabilities all indebtedness which is subordinated to the
Obligations under a subordination agreement in form specified by Lender or by
language in the instrument evidencing the indebtedness which is acceptable to
Lender in its discretion.
               (b) Total Liabilities to Tangible Net Worth. Borrower shall
maintain a ratio of “Total Liabilities”, as reflected on Borrower’s consolidated
statements of Financial Condition (“Total Liabilities”), to Tangible Net Worth
of 2.0:1 measured quarterly as of the last day of the fiscal quarter.
               (c) Liquidity. Borrower shall maintain minimum Liquidity of
$30,000,000 measured at the time of each Advance under the Loan Agreement. For
purposes of this Financial Covenant, “Liquidity” shall include the following:
“Liquid Assets” of Borrower: (i) unencumbered cash and certificates of deposit;
(ii) treasury bills and other obligations of the federal government; and
(iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission) (unless such stock can be sold without
regard to the “volume limitations” under Rule 144).

- 3 -



--------------------------------------------------------------------------------



 



               (d) Debt Service Coverage Ratio. Borrower shall maintain a Debt
Service Coverage Ratio of not less than 1.25 to 1 which shall be measured
quarterly as of the last day of the fiscal quarter on a 4-quarter rolling basis.
For purposes of this Section, the term “Debt Service Coverage Ratio” is defined
as a ratio of EBITDA to the Maximum Principal Amount of the Note (subject to
such reductions as are provided for therein). “EBITDA” shall mean “Net Income
Before Interest, Taxes, Depreciation and Amortization.” EBITDA shall exclude the
amortization of any non-cash expense related to Restricted Stock Units granted
to employees. The ratio is effective beginning with the 4-quarter period ending
December 31, 2009.
               (e) 15-Days Out of Debt. Borrower will demonstrate to Lender
through an Officer’s certification that during each six (6) month period
following April 30, 2010, Borrower shall have sufficient liquidity to accomplish
a 15-consecutive-calendar-day out of debt period (such period to be designated
by Borrower). Such certification will be delivered to Lender semi-annually on
October 31 and April 30 in respect to each preceding six-month period.
               (f) No Additional Indebtedness. Borrower (a) without the prior
written approval of Lender, shall not directly or indirectly make, create,
incur, assume, or permit to exist any guaranty of any kind of any indebtedness
or other obligation of any other person during the term of this Agreement or the
Loan Agreement, excluding any guaranties by Borrower as of the date of this
Agreement that are reflected in the financial statements referred to in this
Agreement and agreed to by Lender; and (b) without the prior written approval of
Lender, shall not directly or indirectly incur indebtedness for borrowed money
during the term of this Agreement, excluding: (i) debts owing by Borrower as of
the date of this Agreement that are reflected in the financial statements
referred to in this Agreement and agreed to by Lender; (ii) other borrowings
from the Lender; (iii) indebtedness secured by purchase money mortgages or liens
which encumber only the property being purchased and (iv) inter-company debt.
               (g) Borrowing Base.
                    (i) Until July 1, 2010, to the extent that the outstanding
principal balance of the Loan following any requested Advance would be in excess
of $55.0 Million, Borrower may obtain the requested Advance, if (in addition to
the other requirements for an Advance) such excess principal balance does not
exceed the Formula Amount.
                    (ii) From and after July 1, 2010, to the extent that the
outstanding principal balance of the Loan following any requested Advance would
be in excess of $45.0 Million, Borrower may obtain the requested Advance, if (in
addition to the other requirements for an Advance) such excess principal balance
does not exceed the Formula Amount. The Formula Amount shall be determined as of
the close of business two (2) Business Days prior to the date on which a request
for an Advance shall be made.
                    (iii) The “Formula Amount” shall mean 100% x incremental
Liquid Assets in excess of $30.0 million + 80% x Eligible A/R + 20% x market
value of the common stock of Iridium Communications Inc. (“Iridium Stock”) owned
by Borrower (no pledge necessary) + 20% x market value of Iridium Stock owned by
any subsidiaries of Borrower to the extent that Lender has a lien on such stock
to secure the obligations under the Loan Agreement.
                    (iv) “Eligible A/R” shall mean all accounts receivable of
Borrower and all subsidiaries (on a consolidated basis) excluding: (A) all
accounts receivable (“A/R”) in excess of sixty (60) days past due; (B) all A/R
from a particular account debtor if 25% or more of the aggregate A/R from such
account debtor are in excess of 60 days past due; and (C) all A/R which Lender
in its sole discretion deems ineligible. If a particular delinquent A/R results
from a bankruptcy restructuring assignment where the Borrower’s fees are subject
to any court ordered holdbacks such A/R will be removed for all purposes of
calculating the twenty-five percent cross-aging discussed above.



- 4 -



--------------------------------------------------------------------------------



 



          5.6 Conditions for Advances. Borrower may obtain Advances under the
Loan Agreement, if, in addition to the foregoing requirements:
               (a) Borrower complies with the Liquidity requirement in
Section 5.5(c).
               (b) Borrower complies will all other requirements for obtaining
an Advance specified in the Loan Agreement as amended.
               (c) No Event of Default has occurred and is continuing, and
               (d) The aggregate outstanding principal balance on the Loan does
not exceed the maximum principal amounts specified in Sections 5.2 and 5.3 as
and when applicable.
          5.7 Deposit Accounts. At all times, the following entities shall
maintain deposit accounts with Lender into which will be deposited all proceeds
of Lender’s Collateral subject to the provisions of the related Security
Agreements: Greenhill Capital Partners, LLC; Greenhill Venture Partners LLC;
Greenhill & Co, LLC.
          5.8 Letter of Credit Sublimit. Whatever maximum principal amount is
applicable to the Loan as set forth above in Sections 5.2 or 5.3, such amount
shall continue to include the existing sublimit for a standby letter of credit
in the sum of Four Hundred Seventy-Five Thousand, Forty-Four and 80/100 Dollars
($475,044.80) as set forth in Sections 9 and 10 of the Loan Agreement..
     6. Representations and Warranties. As a material inducement to Lender’s
execution of this Modification Agreement, Borrower makes the following
warranties and representations to Lender.
          6.1 Authority. This Modification Agreement and each other document
delivered to Lender in connection with this Modification Agreement have been
duly authorized, and upon execution and delivery will constitute legal, valid
and binding agreements and obligations of such party enforceable in accordance
with their respective terms, except, in each case, as enforcement thereof may be
limited by bankruptcy, insolvency or other laws relating to or affecting
enforcement of creditors’ rights or by general equity principles.
          6.2 Financial Information. All financial and other information that
has been or will be supplied to Lender is sufficiently complete to give Lender
accurate knowledge of such party’s financial condition as of the time of the
delivery of same to Lender and is a true statement of such party’s financial
condition and reflects any and all material contingent liabilities as of the
time of the delivery of same to Lender.
          6.3 No Defaults. There currently exist no fact or occurrence which
would constitute an Event of Default under the Loan Agreement.
          6.4 Other Encumbrances. There are no encumbrances or liens affecting
all or part of the Collateral provided by Borrower except for the liens and
security interests in favor of Lender and the Permitted Liens.
          6.5 Lawsuits. There is no lawsuit, tax claim or adjustment or other
dispute pending, or, to the knowledge of such party, threatened against such
party, his, her or its property, his, her or its business or the Collateral as
to which there is a significant probability of an adverse decision that, after
taking into account any insurance coverage for such matter, reasonably would be
expected to have a material adverse effect on the business or the financial
condition of Borrower, the Collateral or Lender’s right and remedies under this
Modification Agreement.
     7. No Other Modification of Loan Documents. Nothing contained in this
Modification Agreement shall be construed to obligate Lender to extend the time
for payment of any Note issued in connection with the Loan Agreement or
otherwise modify any of the Loan Documents in any respect, except as expressly
set forth in this Modification Agreement.



- 5 -



--------------------------------------------------------------------------------



 



     8. Conditions Precedent. The following are conditions precedent to Lender’s
obligations under this Modification Agreement:
          8.1 Receipt by Lender of the executed originals of: (i) this
Modification Agreement; (ii) the Supplemental Security Agreement; (iii) the
Fifth Amended and Restated Note; (iv) a Reaffirmation Agreement to be executed
by Greenhill Capital Partners, LLC consenting to the transaction provided for
herein in form and substance acceptable to Lender; (v) a Reaffirmation Agreement
to be executed by Greenhill Venture Partners, LLC consenting to the transaction
provided for herein in form and substance acceptable to Lender; and (v) a
Reaffirmation Agreement to be executed by Greenhill Capital Partners II, LLC
consenting to the transaction provided for herein in form and substance
acceptable to Lender.
          8.2 The creation of the Deposit Accounts referred to in Section 5.7.
          8.3 Reimbursement to Lender by Borrower of Lender’s costs and expenses
incurred in connection with this Modification Agreement and the transactions
contemplated hereby, including, without limitation, the fees set forth in
Section 9 below, whether such services are furnished by Lender’s employees or
agents or by independent contractors.
          8.4 The representations and warranties contained in this Modification
Agreement and the other Loan Documents are true and correct.
          8.5 All payments due and owing to Lender under the Loan Documents have
been paid current as of the effective date of this Modification Agreement.
          8.6 Any UCC, tax lien, litigation, judgment and other searches,
fictitious business name statement filings, insurance certificates, notices or
other similar documents which Lender may reasonably require and in such form as
Lender may reasonably require, in order to reflect Lender’s first priority
security interest in the Collateral and in order to fully consummate all of the
transactions contemplated hereunder
          8.7 Such other documents as Lender may require under any other section
of this Amendment.
     9. Fees. Borrower shall pay to Lender upon the execution of this
Modification or upon Lender’s request the following:
          9.1 Commitment Fee. A Commitment Fee of $250,000.00. Said amount shall
be owed whether or not the maximum loan amount is advanced for whatever reason;
and said amount shall be deemed fully earned upon execution of this Modification
Agreement regardless whether the Loan is later accelerated upon the occurrence
of an Event of Default. Said amount is calculated as follows: (i) $75,000.00 for
the period 12/31/09 to 4/30/10; (ii) $125,000.00 for the period 5/1/10 through
12/31/10; (iii) $50,000.00 for the period 1/1/11 through 4/30/11.
          9.2 Expenses and Attorneys Fees. All of Lender’s costs, charges and
expenses paid or incurred by Lender in connection with the preparation of this
Modification Agreement and the transactions contemplated hereby, including all
reasonable attorneys fees and costs and all filing fees.
          9.3 Method of Payment. Such amounts may be debited by Lender from any
account maintained in the name of Borrower.
     10. Events of Default and Remedies.
          10.1 Events. The occurrence and continuance of any of the following
events shall constitute an Event of Default hereunder at the option of Lender:
               (a) Failure to make any payment provided for under this
Modification Agreement.
               (b) Failure to take any action or comply with any condition
provided for under this Modification Agreement.

- 6 -



--------------------------------------------------------------------------------



 



               (c) The occurrence and continuance of an Event of Default under
the (i) Loan Agreement as modified or any related documents, (ii) this
Modification Agreement, (iii) the Note, or (iv) any documents executed in
connection herewith.
          10.2 Remedies. Upon the occurrence of an Event of Default, Lender may
declare an Event of Default under the Loan Agreement and/or any other Loan
Document and exercise the remedies under the Loan Agreement, the Note and any
other Loan Document, including (without limitation) the imposition of default
interest under the Note).
     11. Indemnification. Borrower hereby agrees to indemnify and hold Lender
and its officers, directors, agents, employees, representatives, shareholders,
affiliates, participating lenders, successors and assigns harmless from and
against any and all claims, demands, damages, liabilities, actions, causes of
action, suits, costs and expenses, including attorneys’ fees and costs, directly
or indirectly arising out of or relating to the transactions contemplated by
this Modification Agreement.
     12. NO CLAIMS. BORROWER ACKNOWLEDGES AND AGREES THAT TO THE BEST OF ITS
PRESENT KNOWLEDGE (A) IT HAS NO OFFSETS OR DEDUCTIONS OF ANY KIND AGAINST ANY OR
ALL OF THE OBLIGATIONS; AND (B) IT HAS NO DEFENSES OR OTHER CLAIMS OR CAUSES OF
ACTION OF ANY KIND AGAINST LENDER IN CONNECTION WITH THE LOAN OR THE COLLATERAL.
     13. Waiver and Release.
          13.1 In further consideration of Borrower and Lender entering into
this Modification Agreement, Borrower and Pledgors and Borrower’s and Pledgors’
past and present employees and agents (collectively referred to as the
“Releasing Parties”) hereby waive and release any and all claims, rights and
defenses, causes of action, damages, debts and offsets of any nature whatsoever
whether heretofore or now existing (known or unknown, liquidated or
unliquidated, whether based in tort, contract, or other legal or equitable
theory) which each of them now has (or might have) against Lender, all of its
past and present officers, directors, employees, agents, attorneys or
representatives (“Released Claims”). This waiver and release includes, but is
not limited to, claims, defenses, offsets and causes of action arising from or
in any way related to any of the Loan Documents and any promissory notes
executed in connection and all modifications, supplements and extensions
thereto, all the advances thereunder and Lender’s actions in connection
therewith.
          13.2 The Releasing Parties each understand (a) that it is possible
that unknown losses or claims may exist, or (b) that past known losses have been
underestimated; nevertheless each of the Releasing Parties is taking this risk
into account in determining the consideration it is to receive for this release
through this Modification Agreement. Consequently, each of the Releasing Parties
expressly waives all rights and benefits conferred by Section 1542 of the
California Civil Code which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
          13.3 Each person signing below on behalf of Borrower or Pledgor
hereunder acknowledges that he or she has read each of the provisions of this
Release. Each such person fully understands that this Release has important
legal consequences, and each such person realizes that they are releasing any
and all Released Claims that Borrower or any such guarantor may have as of the
Release Date. Borrower and each guarantor hereunder hereby acknowledge that each
of them has had an opportunity to obtain a lawyer’s advice concerning the legal
consequences of each of the provisions of this Release.
          14. Continuing Effect of Loan Documents. The Loan Agreement, the Note
and other Loan Documents, as modified by this Modification Agreement, shall
remain in full force and effect in accordance with their terms and are affirmed
by Borrower.



- 7 -



--------------------------------------------------------------------------------



 



     15. Miscellaneous.
          15.1 Controlling Provisions. To the extent that there is any
inconsistency or conflict between the terms, conditions and provisions of the
Loan Documents, this Modification Agreement and any document executed in
connection herewith, the terms, conditions and provisions of this Modification
Agreement will prevail.
          15.2 Modifications of Agreement. This Modification Agreement may be
modified only by a written agreement signed by Lender and the other party who is
affected by such modification.
          15.3 Entire Agreement. This Modification Agreement shall be included
within the meaning of the term “Loan Documents” under the Loan Agreement. This
Modification Agreement and the other Loan Documents contain the entire agreement
and understanding among the parties concerning the matters covered by this
Modification Agreement and the other Loan Documents and supersede all prior and
contemporaneous agreements, statements, understandings, terms, conditions,
negotiations, representations and warranties, whether written or oral, made by
Lender and any of the other parties to this Modification Agreement concerning
the matters covered by this Modification Agreement and the other Loan Documents.
          15.4 Severability. In the event that any provision, or portions
thereof, of this Modification Agreement is held to be unenforceable or invalid
by any court of competent jurisdiction, the validity and enforceability of the
remaining provisions, or portions thereof, shall not be affected thereby.
          15.5 Descriptive Headings; Interpretation. The headings to sections of
this Modification Agreement are for convenient reference only and shall not be
used in interpreting this Modification Agreement. For purposes of this
Modification Agreement, the term “including” shall be deemed to mean “including
without limitation.”
          15.6 No Waiver. No waiver by Lender of any of its rights or remedies
in connection with the Loan shall be effective unless such waiver is in writing
and signed by Lender. No waiver of any breach or default shall be deemed a
waiver of any breach or default thereafter occurring.
          15.7 Rights Cumulative. Lender’s rights and remedies under this
Modification Agreement are cumulative with and in addition to any and all other
legal and equitable rights and remedies which Lender may have in connection with
the Loan.
          15.8 Time of the Essence. Time is of the essence with respect to each
provision of this Modification Agreement.
          15.9 Counterparts. This Modification Agreement may be executed in
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same agreement.
          15.10 Successors and Assigns. This Modification Agreement shall bind
and inure to the benefit of the parties hereto and their respective successors
and assigns. Lender may assign its rights under this Modification Agreement;
however, any party to this Modification Agreement may not assign this
Modification Agreement or any rights and duties or obligations of them hereunder
without the prior written consent of Lender.
          15.11 Controlling Law. This Modification Agreement and any instrument
or agreement executed in connection with this Modification Agreement shall be
governed by and construed under the laws of the State of California.
          15.12 Attorneys’ Fees. Lender shall be entitled to recover all costs
and expenses, including attorneys’ fees and costs, incurred by Lender in
enforcing any of the terms of this Modification

- 8 -



--------------------------------------------------------------------------------



 



Agreement or the other Loan Documents, from any party against whom this
Modification Agreement is sought to be enforced whether or not any legal
proceedings are instituted by Lender. Without limiting the generality of the
immediately preceding sentence, upon Lender’s demand, Lender shall be reimbursed
for all costs and expenses, including attorneys’ fees and costs, which are
incurred by Lender in connection with any action by Lender for relief from the
automatic stay arising under Bankruptcy Code Section 362(a), 11 U.S.C. §362(a).
          15.13 Authorization. Borrower hereby authorizes Lender to file any
appropriate financing statements to reflect any and all modifications to the
Loan Documents set forth in this Modification Agreement and to perfect any liens
grated in connection herewith.
          15.14 No Third Party Beneficiaries. This Modification Agreement is
entered into for the sole benefit of Lender and the other parties executing this
Modification Agreement, and no other party shall have any right of action under
this Modification Agreement.
     16. REVIEW WITH INDEPENDENT COUNSEL. EVERY PARTY WHO EXECUTES THIS
MODIFICATION AGREEMENT ACKNOWLEDGES AND AGREES THAT (A) IT HAS CAREFULLY READ
ALL OF THE TERMS AND CONDITIONS OF THIS MODIFICATION AGREEMENT AND THE DOCUMENTS
CONTEMPLATED BY THIS MODIFICATION AGREEMENT AND UNDERSTANDS SUCH TERMS AND
CONDITIONS; AND (B) IT HAS ENTERED INTO THIS MODIFICATION AGREEMENT FREELY AND
VOLUNTARILY, AFTER HAVING CONSULTED WITH ITS INDEPENDENT LEGAL COUNSEL OR AFTER
HAVING HAD AN OPPORTUNITY TO CONSULT WITH ITS INDEPENDENT LEGAL COUNSEL.
[SIGNATURE PAGE FOLLOWS]

- 9 -



--------------------------------------------------------------------------------



 



                      BORROWER:       LENDER:    
 
                    GREENHILL & CO., INC.,
a Delaware corporation       FIRST REPUBLIC BANK,
a Division of Bank of America, N.A.    
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   
 
                    PLEDGORS:                
 
                    The undersigned Pledgors hereby agree to the terms of, and
are bound by, Section 13 of this Agreement.                
 
                    Greenhill Capital Partners, LLC,
a Delaware limited liability company                
 
                   
By:
                   
 
 
 
               
Name:
                   
 
 
 
               
Title:
                   
 
 
 
               
 
                    Greenhill Venture Partners, LLC,
a Delaware limited liability company                
 
                   
By:
                   
 
 
 
               
Name:
                   
 
 
 
               
Title:
                   
 
 
 
               
 
                    Greenhill Capital Partners II LLC,
a Delaware limited liability company                
 
                   
By:
                   
 
 
 
               
Name:
                   
 
 
 
               
Title:
                   
 
 
 
               

- 10 -